t c summary opinion united_states tax_court jeffrey sandor orling petitioner v commissioner of internal revenue respondent docket no 11456-06s filed date jeffrey sandor orling pro_se michelle l maniscalco for respondent goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated all section references are to the internal_revenue_code in effect when the petition was filed and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for summary_judgment pursuant to rule this case results from a timely petition of respondent’s notice_of_determination sustaining respondent’s intent to levy regarding petitioner’s income_tax_liability for because we determine that petitioner may not raise the underlying tax_liability in this proceeding we find no abuse_of_discretion in respondent’s determination and we shall grant respondent’s motion for summary_judgment background on date respondent issued a notice_of_deficiency to petitioner for the taxable_year ended date respondent determined a deficiency of dollar_figure which was based on the disallowance of certain deductions claimed on schedule c profit or loss from business and itemized_deductions claimed on schedule a itemized_deductions a petition to this court was not filed in response to this notice_of_deficiency petitioner gave conflicting testimony relative to the receipt of the notice_of_deficiency which was mailed to petitioner’s address the same address at which he currently resides initially petitioner admitted receiving the notice_of_deficiency later he testified he could not remember whether he received it but he acknowledged receipt of other documents mailed by respondent respondent submitted a united_states postal service usps track and confirm document verifying delivery of a postal package to petitioner’s address on date respondent maintains the notice_of_deficiency was enclosed in this package the actual receipt received upon delivery of the notice_of_deficiency was no longer available in the records of the usps following the issuance of the notice_of_deficiency respondent began efforts to collect the liability for these actions culminated in the issuance by respondent of a final notice_of_intent_to_levy and notice of your right to a hearing on date petitioner timely filed a form request for a collection_due_process_hearing and subsequently had a telephone conversation with the appeals officer assigned by respondent respondent alleges that during this discussion petitioner refused to address anything other than the underlying liability for petitioner did not submit any alternative payment options to respondent’s appeals officer on date respondent issued to petitioner a notice_of_determination concerning collection action s relating to notice_of_determination sustaining the proposed intent to levy a timely petition for a review of the determination was filed in this court a hearing was conducted on respondent’s motion for summary_judgment on date at which time the testimony of petitioner and exhibits were received into the record respondent’s motion was also supported by an affidavit with attached exhibits discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the acceptable materials available show there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b the moving party bears the burden of establishing that there is no genuine issue of material fact and any factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 the nonmoving party however cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d under sec_6330 the secretary is required to notify a person upon whose property respondent intends to levy that the person has a right to a hearing if a timely request for hearing is made a hearing shall be held before an impartial officer_or_employee of respondent’s appeals_office sec_6330 at the hearing a taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including collection alternatives sec_6330 the taxpayer may challenge the existence or amount of the underlying tax_liability however only if the taxpayer failed to receive a statutory_notice_of_deficiency for such tax_liability or did not otherwise have an earlier opportunity to dispute such tax_liability sec_6330 sec_6330 grants this court jurisdiction to review the appeals officer’s determination where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion 114_tc_176 petitioner maintains that he is not precluded from contesting the underlying liability for because he did not receive the notice_of_deficiency petitioner was given an opportunity to testify at the hearing and to produce any other evidence he had to support his allegation petitioner’s testimony and the documents he provided do not create a genuine factual issue regarding his receipt of the notice_of_deficiency petitioner offers only his testimony that he never received the notice_of_deficiency about which he himself gave conflicting testimony petitioner simply has not provided credible factual assertions to overcome the strong presumption of proper mailing and delivery in the instant case figler v commissioner tcmemo_2005_230 accordingly petitioner failed to establish that there is a genuine issue of material fact in this case petitioner also did not offer any factual information to rebut respondent’s position that petitioner raised only the liability issue before the appeals officer based upon the petition and petitioner’s testimony we find that such is the only issue in this case because petitioner cannot raise the underlying liability for in this proceeding we sustain respondent’s determination and shall grant respondent’s motion for summary_judgment to reflect the foregoing an order and decision will be entered
